                      Case 5:19-mj-03552 Document 1 Filed on 12/19/19 in TXSD Page 1 of 3
AO91 (Rev. 11/11) Criminal Complaint

                                United States District Court
                                                                      for the
                                                        Southern District of Texas


         UNITED STATES OF AMERICA                                     )
                    V.                                                )
                   Luis Humberto Ortiz                                )         Case Number:
                      Laredo, Texas                                   )
                                                                      )

                                                     CRIMINAL COMPLAINT
        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 On or about the date(s) of            December 18, 2019           in the county of                Webb         in the
                                                          (Date)
              Southern                 District of Texas, the defendant(s) violated:

               Code Section                                                      Offense Description
                                                  Knowing and in reckless disregard of the fact that a certain
   Title 8 United States Code, Section
                                                  alien had come to, entered, and remained in the United States
   1324                                           in violation of law, did transport and move, attempt to
                                                  transport and move, and conspire to transport and move such
                                                  alien within the United States, by means of transportation
                                                  and otherwise, in furtherance of such violation of law.


    This criminal complaint is based on these facts:
    See attachment "A".




        X         Continued on the attached sheet.

                                                                          /s/ KAlonzo Salinas III
                                                                          Complainant's Signature


                                                                          Alonzo Salinas, III, Special Agent
                                                                          Printed Name and Title


    Sworn to before me and signed in my presence,

Date:       December 20, 2019
                                                                                                    Judge's Signature

City and State:      Laredo, Texas                                          Diana Song Quiroga, U.S. Magistrate Judge
                                                                                              Printed Name and Title
               Case 5:19-mj-03552 Document 1 Filed on 12/19/19 in TXSD Page 2 of 3

UNITED STATES OF AMERICA                                                             Page 2
            V.
    Luis Humberto Ortiz

[BASIS OF COMPLAINT]

1. On December 18, 2019, Homeland Security Investigations (HSI) Special Agents (SAs) responded to the Cotulla
Border Patrol Station for a smuggling event that took place at the Laredo West Border Patrol Checkpoint (B-35)
located in Webb County, Texas and on state highway 83 near Laredo, Texas. The alien smuggling event involved
one (1) principal and sixteen (16) undocumented aliens (UDAs). Border Patrol Agents (BPAs) stated the following.

2. BPAs were manning the primary inspection area when the driver of a white International tractor-truck,
displaying "Lowe's" Home Improvement markings on the vehicle's doors, along with a US DOT number, later
identified as Luis Humberto ORTIZ, approached for inspection. ORTIZ was wearing red work vest and cap, both
displaying "Lowe's", and stated he was a United States citizen. While the primary agent was conducting the
inspection, a canine handler and his service canine conducted a free-air sniff of the vehicle ORTIZ was operating.
The canine alerted to the odor of controlled substances and/or concealed persons within the floor board of the
flat bed. ORTIZ was then referred to secondary inspection for further investigation.

3. BPAs searched the vehicle’s flat bed and found people concealed in a compartment underneath the flat bed.
BPAs contacted the Webb County Fire Department for assistance in opening the compartment and removing the
individuals from within the compartment. The Webb County Fire Department pried open the compartment and
removed a total of sixteen (16) UDAs from the compartment. All UDAs were found to be illegally present in the
U.S. with no legal documentation to enter or remain in the U.S.

4. HSI SAs Agents read ORTIZ his Miranda warnings and he invoked his right to counsel and all questioning
stopped. Prior to invocation of rights, during the biographical interview, the defendant stated that he worked for
Lowe's Home Improvement store in Laredo, Texas. HSI Agents contacted the store manager for Lowe's in Laredo,
Texas who reported that ORTIZ was not a current employee of Lowe's. The store manager also reported that the
US DOT number displayed on that vehicle was not registered to the company.

5. HSI SAs interviewed material witness Hosbaldo FRIAS-Ruiz . FRIAS stated he is a national and citizen of Mexico
illegally present inside the United States. FRIAS stated he made arrangements with a Human Smuggling
Organization (HSO) to be smuggled into the United States for a fee of $3500.00. FRIAS stated his intended
destination was Fresno, California. FRIAS stated he was smuggled across the Rio Grande River by walking across
the shallow water on or about December 15, 2019.

6. HSI SAs interviewed material witness Emilio GUACHIAC-XUM. GUACHIAC stated he is a national and citizen of
Guatemala illegally present in the United States. GUACHIAC stated he made arrangements with a (HSO) to be
smuggled into the United States for a fee of $30,000.00 Quetzales. GUACHIAC stated his intended destination
was Houston, Texas. GUACHIAC stated he was to pay an additional $40,000.00 Quetzales once he reached his
final destination. GUACHIAC stated he was smuggled across the Rio Grande River by raft across on or about
December 13, 2019.

7. HSI SAs interviewed material witness Kender QUINONEZ-Valenzuela. QUINONEZ stated he is a national and
citizen of Guatemala illegally present in the United States. QUINONEZ stated he made arrangements with a (HSO)
to be smuggled into the United States for a fee of $40,000.00 Quetzales. QUINONES stated his intended
destination was Boston, Massachusetts. QUINONEZ stated he was smuggled across the Rio Grande River by
walking across shallow water on or about December 14, 2019.
              Case 5:19-mj-03552 Document 1 Filed on 12/19/19 in TXSD Page 3 of 3

UNITED STATES OF AMERICA                                                           Page 3
            V.
    Luis Humberto Ortiz

[CONT OF BASIS OF COMPLAINT]


  8. All three material witnesses stated that during the early morning hours of the morning of the day in which they
  were discovered, they were each transported with a different group of aliens, each group in a different vehicle, from
  their respective stash house to a warehouse area and instructed by the various drivers to enter the compartment
  under the flatbed's open cargo area through an opening by the vehicle's passenger-side rear tire. After the last alien
  entered the compartment, they heard ratcheting suggesting the closing of bolts to close the compartment's opening.
  After approximately 30 minutes, the vehicle departed and the traveled until they were discovered by federal agents
  and Webb County Fire Department personnel.


  [END]
